CLAGETT, Associate Judge.'
A landlord filed two suits for possession of two apartments, alleging tha.t the tenants were in . default in payment, of rent. The tenants filed answers denying owing rent and also filed counterclaims for alleged overcharges of rent under the Emergency Rent Act.1 The. cases were consolidated fqr trial and the trial court found in favor of the landlord on his claims, for possession and against the tenants on their counterclaims. Thereafter the trial court granted leave to the Rent Administrator to intervene and at the.same time denied motions for. new trials. Judgments on the findings were entered and no appeal was taken by *750either tenant. However, the Rent Administrator noted an appeal and brought the cases here, urging that the judgments be reversed. The landlord, as appellee, has filed a brief in support of the judgment below. The tenants, also designating themselves as appellees, have filed a brief adopting as their own the brief of the Administrator.
Although not raised by appellee, the landlord, this court at oral argument questioned the right of the Rent Administrator, as in-tervenor, to prosecute this appeal in the absence of any appeal by the tenants. Since the point is jurisdictional, we must decide it.
The sole ground for the appeal is the ruling of the trial court that it was not bound by findings of fact of a rent examiner regarding the maximum rent ceiling on the premises in question as of January 1, 1941. Such findings, which were not appealed from, were made as a necessary part of an order by the Rent Administrator increasing the rent effective October 20, 1950, on petition of the present landlord.
We believe the appeal was properly prosecuted by the Administrator. Not only is the Administrator by section 10(c) of the Act2 given the right to intervene in any suit wherein a party relies for ground of relief or defense upon “this chapter or any regulation, order, or requirement thereunder,” but under section 10(a) of the Act3 he is given the right “on behalf of such tenant” to bring suit for the recovery of rent overcharges.
In Brown v. American Stores, D.C.Mun.App., 32 A.2d 388, an action under the Emergency Price Control Act,4 we allowed an appeal by the Administrator of Price Control as intervenor although he had not been a party to the judgment below and although the losing party in the trial court did not seek to appeal. The provision of the Emergency Price Control Act as to intervention was practically identical with the intervention part of the Emergency Rent Act. Although reversing the decision of this court on other grounds, the United States Court of Appeals allowed the Administrator to appeal to that court, saying, “His right to be here is clear and undisputed.” Bowles v. American Stores, 78 U.S App.D.C. 238, 139 F.2d 377, 378.5
It is urged that the Administrator did not follow rule 23A(c) of the trial court, based on Fed.Rules Civ.Proc. rule 24 (c), 28 U.S.C.A., providing that a person desiring to intervene shall serve a motion to intervene upon all parties affected thereby, accompanied by a pleading setting forth the claim. The rule provides that the same procedure shall be followed when a statute of the United States gives a right to intervene. But intervention by the Rent Administrator without following the procedure prescribed by the rule was allowed by the trial court, and we do not think he should now be deprived of his rights as intervenor because of such procedural defect. It is also urged that an intervenor in order to maintain an independent appeal must have an independent right which is violated by the judgment below. But cases cited in support of this proposition deal either with private intervenors or others not given a statutory right to intervene.6 As opposed to such arguments, based largely upon rules of court, we are clear that the Administrator, for the benefit of all litigants, has the clear right to use every means available, including that of appeal, to insure that his orders and regulations, when promulgated under the Act, are made effective.
Coming to the merits of the appeal, the only evidence as to the rent ceiling for the two apartments involved was contained in orders of the Rent Administrator. These orders, issued under section 4(b) of the *751Act,7 granted a 10% increase over the rents in effect January 1, 1941, which were found to be $51.50 and $40.50 per month for the respective apartments. The trial judge excluded a schedule filed in the Administrator’s office by a former owner showing the January 1, 1941, rents to be the same as those recited in the subsequent order increasing the rents.
 The trial court, as a basis for its ruling against the tenants on their counterclaims, held that they had failed to establish the rent ceilings as found previously by the Rent Administrator. This ruling, we think, was error. The findings were ones which the Rent Administrator was authorized to make and, indeed, were necessary to his order increasing the rent ceilings. That order was for percentage increases and thus required bases to be effective. The present landlord accepted such increases and is estopped from attacking the findings upon which the increases were based.
Our ruling is in accord with our decision in Bischoff v. Person, D.C.Mun.App., 73 A. 2d 716, in which we held that a finding by a rent examiner as to minimum service standards in effect January 1, 1941, made in connection with an order increasing rents, from which no appeal was taken, was binding on the Municipal Court and on this court. The present case is clearly distinguishable from Evans v. Schlein, D.C.Mun.App., 61 A.2d 32. There a tenant, in an original petition, asked the Rent Administrator to determine the January 1, 1941, maximum rent ceiling. The Administrator dismissed the petition. We held that the Administrator, in such a proceeding, had no authority to make any determination at all. That case, upon which the trial judge based his present decision, differs fundamentally from the present one.
There has been no attack here on the trial judge’s finding that defendant Ruth Mc-Kinnon owes rent of $44.50 for the period November 6, 1950, to December 5, 1950, and that defendant John: E. Lindholm owes rent of $57.42 for the period November 8, 1950, to December 7, 1950. Those findings, therefore, remain undisturbed. The findings in both cases as to rent overcharges are reversed and the trial court is directed to enter judgment on the counterclaims for defendants in accordance with law. The trial court is also instructed to make findings as to the amounts owing by plaintiff to defendants and as to counsel fees (in behalf of individual defendants only and on account of the proceedings in the trial court only) and costs.
Remanded with instructions.

. Code 1940, Supp. VII, § 45-1601 et seg.


. Code 1940, Supp. VII, § 45-1610 (c).


. Code 1940, Supp. VII, § 45-1610(a).


. Public Law 421, 77 th Cong., 2d Sess., chap. 26. 50 U.S.C.A.Appendix § 901 et ' seq.


. Cf. Securities & Exchange Commission v. United States Realty & Improvement Co., 310 U.S. 434, 60 S.Ct. 1044, 84 L.Ed. 1293.


. Boston Tow Boat Company v. United States, 321 U.S. 632, 64 S.Ct. 776, 88 L. Ed. 975; City of Chicago v. Chicago Rapid Transit Company, 284 U.S. 577, 52 S.Ct. 2, 76 L.Ed. 501.


. Code 1940, Supp. VII, § 45-1604 (b).